



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Balofsky, 2014 ONCA 532

DATE: 20140708

DOCKET: C57974

Feldman, MacPherson and Cronk JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Daniel E. Balofsky

Appellant

Daniel Balofsky, in person

Roger Shallow, for the respondent

Heard: July 2, 2014

On appeal from the judgment of Justice Michael G. Quigley
    of the Superior Court of Justice, dated November 8, 2013.

ENDORSEMENT

[1]

The appellant sought to institute a private prosecution against Chris
    Wyatt, the Chief Firearms Officer of Ontario (CFO), for declining to issue an
    unconditional firearms transport authorization following the hearing before
    Khawly J. and his order dated September 21, 2012. On March 6, 2013, Justice of
    the Peace Wassenaar delivered reasons following a pre-enquete hearing,
    declining to authorize the private prosecution. Quigley J. of the Superior
    Court of Justice upheld the decision of the Justice of the Peace. The appellant
    appeals that decision to this court. He also seeks to appeal the decision of
    Quigley J. not to find Mr. Wyatt and Attorneys General Garretsen and Meilleur
    in contempt of court, although no submissions were made on this aspect.

[2]

There is no merit in the appellants appeal. Justice of the Peace
    Wassenaar made no jurisdictional error. She considered all the evidence
    presented and concluded that there was no basis for the private prosecution to
    proceed.

[3]

It is clear from the record that Khawly J.s decision was to order the
    CFO to issue the authorization but on the condition that two or more specified
    places would be named, as required by s. 19(1) of the
Firearms Act
S.C.
    1995, c. 39, and that the CFO at all times was prepared to issue the authorization
    subject to that condition. Although the reasons for decision were apparently
    not attached to the form of order, all parties were present at the hearing and
    fully aware of the content of those reasons and understood that the decision of
    Khawly J. was that the authorization was only to issue subject to the
    condition.

[4]

Although the preprinted form of order does not specifically refer to s.
    19(1) of the
Firearms Act
, any authorization to transport a restricted
    or particular prohibited firearm must comply with s. 19(1) of the Act
[1]
and must name two or more specified places between which the authorized
    transportation can take place. The direction in the order to the CFO to issue
    an authorization necessarily means one that complies with the Act. There is no
    authority to order otherwise.

[5]

The appeal is dismissed.

K. Feldman J.A.

J.C. MacPherson J.A.

E.A. Cronk J.A.





[1]
Section 2(1) of the Act defines authorization to transport as an
    authorization described in section 19.


